DETAILED ACTION
The Amendment and Remarks filed on 04/27/2021 have been received and entered.  By this amendment, the Applicants have cancelled claims 2 and 7 and amended claims 1, 6 and 11.   Claims 1, 3-6 and 8-11 as amended are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6 and 8-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The invention teaches displaying a movement destination candidate icon indicating a window identified from a plurality of windows each displayed on one of a plurality of displays as the target destination of an input to move an object based on a relative distance and direction between a starting point and a current operating point of the input.  The claims are allowable over the prior art in view of the Applicants’ Amendment and Remarks filed on 04/27/2021.  The closest prior art, Sekine U.S. Publication 2014/0101587, in view of Baudisch U.S. Publication 2004/0150664 teaches all of claimed features of the independent claims except identifying that the current operating point is moved in a direction opposite to a direction from the starting point to a movement destination.  The prior teaches that the current operating point is moved in the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 10:30am-2:30pm, Thursday 9am-1pm and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173